IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 35 WM 2017
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
LINCOLN DAVE LEVYS,                        :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of June, 2017, the Application for Leave to File Original

Process and the Petition for Writ of Habeas Corpus are DISMISSED.                 See

Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that hybrid representation is

not permitted).

      The Prothonotary is DIRECTED to forward the filings to counsel of record